Citation Nr: 1016778	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-10 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota.


THE ISSUES

1.  Entitlement to service connect for tinnitus to include as 
secondary to service-connected hypertension

2.  Entitlement to service connection for bilateral hearing 
loss

3.  Entitlement to service connection for coronary artery 
disease secondary to service-connected hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2006 and 
January 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for bilateral 
hearing loss, coronary artery disease and diabetes mellitus 
and entitlement to an increased rating for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The evidence of record shows that the Veteran's current 
tinnitus is not etiologically related to active military 
service, nor is it caused or aggravated by his service-
connected hypertension.


CONCLUSIONS OF LAW

Tinnitus was not incurred in or aggravated by active service 
and it was not proximately due to or aggravated by service-
connected hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303; 3.310 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that an August 2008 letter satisfied the duty to notify 
provisions and it was provided to the Veteran prior to the 
initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Specifically, the letter advised the 
Veteran what information and evidence was needed to 
substantiate his service connection claim for tinnitus, 
including the information and evidence necessary to establish 
a disability rating and an effective date should service 
connection be awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The letter also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains service treatment records, VA treatment 
records, VA examination reports dated in August 2008 and 
January 2009 and two private medical reports dated in August 
2008 and June 2009.  

The August 2008 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and a physical examination 
of the Veteran.  Following the above, the examiner provided a 
diagnosis and an opinion as to the likelihood of the 
Veteran's tinnitus being related to military service.  The 
examiner provided a clear rationale for her opinion.  
Accordingly, the Board concludes that the examination is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).
The issue of whether the Veteran's tinnitus was related to 
his service-connected hypertension was referred to a VA 
medical physician and a medical opinion was provided in 
January 2009.  The Board notes that examiner did not 
specifically state that he reviewed the claims file in 
conjunction with his opinion.  However, it appears that based 
on the examiner's statements it is reasonable to conclude 
that he had access to and reviewed the claims file.  In this 
regard, the examiner noted that he reviewed this case with 
cardiology and he summarized below their discussion and 
opinion.  In addition, as part of his opinion, the examiner 
referred to the Veteran's blood pressure readings over the 
last several years.  The Board finds that the January 2009 VA 
opinion is adequate for rating purposes as the examiner 
reviewed the claims and he provided a clear rationale for his 
opinion based on clinical evidence.  See Barr, 21 Vet. App. 
at 311.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that the Veteran 
has not identified further available evidence not already of 
record.  In addition, there is no other indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran. 

Accordingly, the Veteran is not prejudiced by appellate 
consideration of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and/or development.  

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for tinnitus in 
August 2008.  He contends that his tinnitus was caused by 
loud noise exposure from guns and loud siren noises during 
military service when he served as a military policeman.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, the disorder 
will still be service connected if it is observed in service 
or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Whether medical 
evidence or lay evidence is sufficient to relate the current 
disorder to the in-service symptomatology depends on the 
nature of the disorder in question.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  Service connection may be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the medical evidence of record 
establishes that the Veteran currently has tinnitus.  The 
Veteran has reported that he experiences tinnitus and the 
Veteran is considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran 
competent to testify as to the presence of tinnitus); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Additionally, in August 2008, a VA examiner diagnosed the 
Veteran with tinnitus.

The Veteran contends that he injured his ears in military 
service due to loud noise exposure as a military policeman.  
The Board observes that the Veteran's DD Form 214 indicates 
that his military occupational specialty (MOS) during service 
was military policeman.  In a case where a veteran is seeking 
service connection for any disability, due consideration must 
be given to the places, types, and circumstances of the 
veteran's service.  38 U.S.C.A. § 1154(a).  The Board finds 
it likely that the Veteran in the course of his duties as a 
military policeman would have been exposed to acoustic trauma 
at least from small arms fire during basic training and on 
the practice range and therefore loud noise exposure is 
consistent with the conditions of his active military 
service.  Accordingly, the Board finds that the Veteran's 
history of in-service acoustic trauma is credible.  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that the Veteran has a current disability that was incurred 
in service.  38 C.F.R. § 3.303.  In the present case, the 
Veteran's service treatment records are negative for any 
reference to complaints of tinnitus.  The first documented 
evidence of tinnitus is his August 2008 claim for 
compensation.  See Charles v. Principi, 16 Vet. App. at 374-
75.  Thus, the critical question in the present case turns 
upon whether the Veteran's currently manifested tinnitus is 
etiologically related to his active military service.  This 
may be shown either through continuity of symptomatology 
since service or through competent evidence of a nexus 
between his current complaints and service.  38 C.F.R. § 
3.303.

An August 2008 private medical report reveals that the 
Veteran reported that his tinnitus started during military 
service and the symptoms continued to bother him after 
discharge.  He asserted that the condition has become worse 
and it is severe, especially at night.  The Veteran is 
competent to present evidence of ringing in his ears and 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. at 374-75 ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  Therefore, the Veteran's statement that tinnitus 
began during service and has continued ever since is 
competent evidence tending to show chronicity and continuity.  

However, the Veteran's statements are subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  The Board notes that the Veteran's statements 
documented in the August 2008 private medical report are 
inconsistent with the other evidence of record.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology since military service are entirely 
uncorroborated by any objective evidence of record.  See 38 
C.F.R. § 3.303(b).  Specifically, the record does not contain 
contemporaneous medical evidence, which reflects in-service 
or post-service complaints of tinnitus.  But see Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot 
determine that lay evidence of onset in service lacks 
credibility merely because it is unaccompanied by 
contemporaneous service medical evidence).  

Furthermore, other statements made by the Veteran contradict 
the statements made during the private medical evaluation.  
In this regard, the Veteran asserted in August 2008 that 
gradually over the last couple of years he has developed a 
"swooshing sound" with heartbeat in both ears.  See August 
2008 claim for service connection.  In addition, during the 
August 2008 VA examination, the Veteran reported that he had 
bilateral periodic tinnitus that started in approximately 
2006.  Based on the foregoing, the Veteran's own lay 
statements are inconsistent with his statement that he had 
continuity of tinnitus symptoms since military service.

In addition, the September 1976 separation examination report 
did not document any complaints of or diagnosis of tinnitus 
and the post-service evidence does not show any indication of 
complaints of or a diagnosis of tinnitus until 2008, 
approximately 32 years after the Veteran left active military 
service.  This gap in the evidentiary record preponderates 
strongly against this claim based on continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  

In light of the Veteran's inconsistent statements, the lack 
of complaint during service and the long evidentiary gap with 
no claim for compensation, the Board can find no plausible 
reason to afford any probative value to the Veteran's lay 
assertions that he has had constant tinnitus since service.  
As such, service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. § 
3.303(b).  

With no credible or probative evidence of tinnitus in service 
or continuity of symptomatology for tinnitus, the threshold 
question to grant service connection on a direct basis is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current tinnitus and 
his active service, to include noise exposure in service.  In 
this case, the record contains two conflicting medical 
opinions.  As the record contains conflicting medical 
opinions on the etiology of the Veteran's tinnitus, the Board 
must weigh the probative value of these opinions.  The 
probative value of a medical opinion is based on the 
physician's personal examination of the patient, his 
knowledge and skill in analyzing the data, and the medical 
conclusion that he reaches.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The credibility and weight to be 
attached to an opinion is within the province of the Board as 
an adjudicator.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993).

A private medical opinion dated in August 2008 provided the 
opinion that the Veteran's tinnitus was due to his exposure 
to high decibel or high frequency noise during active duty 
service.  The Board finds that the August 2008 private 
opinion is of low probative value as the physician did not 
provide any rationale for his opinion.  In addition, it seems 
that the physician may have relied in part on the Veteran's 
statements that he had tinnitus in service and a continuity 
of symptoms since military service.  However, as discussed in 
detail above, the Board has found that these statements by 
the Veteran are not credible.  Thus, to the extent that the 
private physician relied on a history of symptoms of tinnitus 
in service and a continuity of tinnitus symptoms since 
discharge from service, which the Board does not find 
credible, the Board ascribes no probative value to that 
opinion.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(held that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran); Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005) (the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion).  

In contrast, an August 2008 VA examination provided the 
opinion that since the Veteran's tinnitus started in 2006, it 
is not likely related to noise exposure in military service.  
The Board finds this opinion to be highly probative as the 
examiner reviewed the Veteran's pertinent medical records and 
provided a clear rationale for his opinion consistent with 
the evidence of record.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

As the probative evidence of record shows that the Veteran's 
tinnitus is not directly related to military service, the 
preponderance of the evidence is against the Veteran's claim 
and the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107. Accordingly, the Board finds 
entitlement to service connection for tinnitus on a direct 
basis is not warranted.

The Board will also address the merits of the claim for 
service connection on a secondary basis, because the evidence 
indicates that the Veteran's tinnitus may be related to his 
service-connected hypertension.  Under section 3.310(a) of VA 
regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006.  The new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  

In general, to establish entitlement to service connection on 
a secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A VA examination dated in August 2008 provided a diagnosis of 
tinnitus.  The Veteran is also presently service connected 
for hypertension.  Therefore, elements (1) and (2) of the 
Wallin analysis have been met.  

In order to receive service connection for claims secondary 
to a service connected disability, the record must show that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  With regard to the 
etiology of the Veteran's tinnitus, the Board finds that the 
preponderance of the evidence does not link the Veteran's 
tinnitus to his hypertension.

The Board acknowledges that the record contains an opinion in 
support of his claim.  In a letter dated in June 2009, the 
Veteran's private physician noted that the Veteran has 
suffered from pulsatile tinnitus for the past three years and 
he has a 33-year history of hypertension.  The physician 
provided the opinion that it is as likely as not that his 
complaints of pulsatile tinnitus are related to his service-
connected hypertension.  The Board observes that no rationale 
was provided with this opinion.

In contrast, the Veteran was provided with a VA opinion in 
January 2009 to address the issue of whether the Veteran's 
tinnitus is related to his service-connected hypertension and 
the examiner submitted an opinion against the Veteran's 
claim.   The examiner noted that the typical causes of 
tinnitus are an intrinsic dysfunction in the hearing 
mechanism of the ear.  Pulsatile tinnitus can be due to 
referred "noise" from adjacent blood vessels to the ear.  
The examiner asserted that this would be more likely due to 
abnormalities in the blood vessels.  Hypertension can be a 
source of this symptom, but it is relatively rare and 
associated with significant elevation of blood pressure.  
After a review of the Veteran's blood pressure readings over 
the last several years, the examiner determined that the 
Veteran had good control over his hypertension.  Based on the 
above, the examiner provided the opinion that it is more 
likely than not that the Veteran's tinnitus is not related to 
his service-connected hypertension.  

As the record contains conflicting medical opinions with 
respect to the Veteran's tinnitus, the Board must weigh the 
probative value of these opinions.  In this case, the Board 
finds that the opinion provided by the VA examiner in January 
2009 is more persuasive and probative than the private 
medical opinion.  The VA examiner provided a clear rationale 
for his opinion with support from clinical evidence.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  However, the private medical 
opinion did not provide any rationale or clinical data in 
support of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993) (the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of a physician to provide a basis for his 
or her opinion affects the weight or credibility of the 
evidence).  Therefore, the Board attributes less weight to 
the private medical opinion, because the physician did not 
provide any rationale or support for his conclusions.  As the 
Board has determined that the negative VA opinion is more 
probative than the positive private medical opinion, the 
preponderance of the evidence is against the claim for 
service connection on a secondary basis.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for tinnitus is not warranted. 


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Unfortunately, after a review of the record, the Board finds 
that another remand is necessary to comply with the previous 
remand directive and to develop further the Veteran's service 
connection claim for hearing loss.

In the December 2008 Board remand the Board requested that 
the Veteran be provided with VCAA notice that complied with 
the notice requirements in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and to readjudicate the Veteran's claims based 
on all of the evidence of record, including the additional 
evidence submitted by the Veteran, with a supplemental 
statement of the case.  A review of the record indicates that 
VA provided the Veteran with the proper VCAA notice, but did 
not readjudicate the Veteran's claim and issue supplemental 
statements of the case.  Based on the foregoing, the Board 
finds that additional action is necessary in accordance with 
the Board's previous remand directive.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

With respect to the Veteran's hearing loss claim, the Veteran 
asserts that he is entitled to service connection for 
bilateral hearing loss related to acoustic trauma during 
military service.  The Veteran underwent a VA examination in 
August 2008, which revealed that his bilateral hearing loss 
did not meet the requirements for a hearing disability under 
38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with 
bilateral normal hearing by VA standards.  

In support of his claim, the Veteran submitted a July 2008 
private audiological evaluation.  The physician provided a 
diagnosis of bilateral sensorineural hearing loss.  The 
audiogram report is in chart form and does not provide the 
exact decibel results at each level tested for the Veteran's 
ears.  The Board is precluded from applying these results to 
the criteria set forth at 38 C.F.R. § 3.385 in order to 
determine the severity of the Veteran's current hearing loss.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (a VA adjudicator cannot base his 
or her decision on their own unsubstantiated medical 
opinion).  The July 2008 audiological evaluation may reveal 
that the Veteran now meets the requirements of a hearing loss 
disability under VA regulations.  The Board finds that an 
examination is necessary to ascertain the current level of 
the Veteran's bilateral hearing acuity and the examiner 
should review and interpret the July 2008 audiogram.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
hearing loss.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examiner should 
indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should 
perform any medically indicated 
testing.  After reviewing the record 
and examining the Veteran, the examiner 
should specify the nature of any 
hearing loss, providing the exact 
decibel results at 500, 1000, 2000, 
3000, and 4000 Hertz.  The examiner 
should also review the July 2008 
private audiogram of record, and 
interpret the chart provided in the 
report, providing the exact decibel 
results at 500, 1000, 2000, 3000, and 
4000 Hertz.  Then the examiner should 
provide an opinion as to whether any 
hearing loss is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to active 
military service to include any 
acoustic trauma due to noise exposure.  
The examiner should provide a complete 
rationale for all conclusions reached.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for bilateral hearing loss, 
coronary artery disease and diabetes 
mellitus and entitlement to an 
increased rating for hypertension, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


